J-S75015-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.M.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    D.W.                                       :   No. 959 WDA 2017
                                               :
                                               :
                 v.                            :
                                               :
                                               :
    L.L.W. AND S.J.W.                          :

                        Appeal from the Order May 26, 2017
                 In the Court of Common Pleas of Jefferson County
                       Civil Division at No(s): 1100-2007-CD


BEFORE: SHOGAN, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 05, 2018

           Appellant, L.M. (“Mother”), appeals from the May 26, 2017 custody

order that made final the January 4, 2017 order granting intervenors, L.L.W.

and S.J.W.”) (collectively, “Grandparents” or “Intervenors”), standing to

pursue custody of Mother’s daughter (“Child”), under the doctrine of in loco

parentis.1 We affirm.


____________________________________________


1
     An order granting a petition to intervene in a custody action is
interlocutory and not an appealable final order under Rule 341(b). Beltran
v. Piersody, 748 A.2d 715 (Pa. Super. 2000); see also K.W. v. S.L., 157
A.3d 498, 502 (Pa. Super. 2017) (“Father concedes that the [order granting
(Footnote Continued Next Page)
J-S75015-17


      Mother and D.W. (“Father”), are the natural parents of Child, born in

October of 2006.         Mother and Father were never married and separated

shortly after Child’s birth. In December of 2007, Father filed a petition for

custody, seeking shared physical custody of Child. On November 17, 2008,

the parties entered into a consent agreement, which awarded Mother

primary physical custody of Child and granted Father periods of partial

custody. In May of 2009, Father petitioned the court for additional periods

of physical custody with Child. Again, the parties reached an agreement and

entered into a consent order on August 28, 2009, expanding Father’s periods

of physical custody.

      In August of 2010, Father filed a petition for special relief seeking

primary custody of Child.         In his petition, Father alleged that Mother was

living with a sex offender.2          By consent of the parties, primary physical

custody of Child was transferred to Father, with periods of visitation



                       _______________________
(Footnote Continued)

standing in loco parentis] is not a final order pursuant to Pa.R.A.P. 341(b)”).
Thus, the interlocutory January 4, 2017 order was not final and appealable
until the entry of the final custody order on May 26, 2017. See In re
Bridgeport Fire Litigation, 51 A.3d 224, 229 (Pa. Super. 2012) (“Once an
appeal is filed from a final order, all prior interlocutory orders become
reviewable.”). Mother filed a timely appeal from the May 26, 2017 order,
and therefore, this appeal from the January 4, 2017 order is properly before
our Court.
2
  Mother alleges that the sexual abuse allegations against her then live-in
boyfriend were unfounded.



                                            -2-
J-S75015-17


designated for Mother. For approximately the next two years, Child resided

primarily with Father in the home of Grandparents.

       In February of 2012, Mother filed a petition for modification of

custody. A hearing was held and on June 15, 2012, the trial court awarded

Mother and Father shared physical and legal custody of Child pursuant to a

week on/week off schedule. Although Father was awarded shared physical

custody, the record reflects that Child spent all of Father’s custodial time

with Grandparents.3

       The parties operated under this agreement until October 13, 2016,

when Mother filed an emergency petition for special relief and petition to

modify custody.      In her emergency petition, Mother asserted that Father’s

three other children4 were removed from his home by Clearfield County

Children and Youth Services. Petition for Emergency Custody, 10/13/16, at

unnumbered 1.        Mother averred that primary custody of Child should be

transferred to her because she had “grave concerns” for the welfare of Child,

knowing that Clearfield County Children and Youth Services found sufficient

grounds to remove Father’s other children from his care. Id. The trial court

granted the emergency petition, awarded Mother temporary physical and

____________________________________________


3
  At some point prior to the award of shared physical custody, Father moved
out of Grandparents’ home and into his own home. The record reveals,
however, that Child continued to reside with Grandparents.
4
    Father is now married and has three children with his wife.



                                           -3-
J-S75015-17


legal custody, and scheduled a hearing on Mother’s petition for primary

custody.

     On November 8, 2016, Grandparents filed a petition to intervene,

wherein they requested permission to participate in Mother’s custody

hearing.   Grandparents invoked 23 Pa.C.S. § 5324, which enumerates

individuals who may have standing to pursue physical or legal custody of a

child, as the basis to pursue legal and physical custody of Child.

Grandparents asserted that Child “ha[d] been in the care of [Grandparents]

seven (7) days every two (2) weeks during her entire life.”         Petition to

Intervene/Emergency Ex Parte Custody Complaint, 11/8/16, at unnumbered

2. Essentially, Grandparents asserted that they have stood in loco parentis

to Child since her birth.       The trial court scheduled a hearing on

Grandparents’ petition for January 3, 2017.

     At the January 3, 2017 hearing, Grandparents and Mother testified.

Although Mother testified that she never gave express permission to

Grandparents to care for Child, she admitted that while Child was in their

care, Grandparents attended to Child’s daily physical, emotional, and

financial needs. N.T., 1/3/17, at 36, 42-43. In an order filed the next day,

January 4, 2017, the trial court granted Grandparents’ petition to intervene

and ordered Grandparents to file a pretrial statement in anticipation of the

custody hearing on Mother’s petition for modification of custody.




                                    -4-
J-S75015-17


       On April 20, 2017, the trial court held a custody trial on Mother’s

petition. Mother testified on her own behalf and presented the testimony of

maternal aunt, and the testimony of Child’s therapist.           Grandparents

testified and presented the testimony of Nicole McCauley, a therapist at

Community County Services; a friend of Grandfather’s; and a member of

Grandparents’ church. Father also testified on his own behalf and on behalf

of Grandparents. Finally, the trial court conducted an in camera interview

with Child.

       On May 26, 2017, the trial court entered a final order and opinion

awarding Mother and Grandparents shared legal and physical custody of

Child. Father was awarded undesignated periods of physical custody to be

exercised during Grandparents’ custody. Mother filed a timely appeal. Both

Mother and the trial court have complied with Pa.R.A.P. 1925.

       On appeal, Mother raises one issue for this Court’s consideration: “Did

the lower court abuse its discretion and err as a matter of law in finding that

Intervenors have standing under in loco parentis status in the [c]ustody

action or under any other statute under 23 Pa.C.S.[] § 5321 et. seq.?”

Mother’s Brief at 5.5 Mother argues that the trial court erred in concluding

____________________________________________


5
   We note that this is the only issue Mother raised in her concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) and in her
statement of questions involved in her brief. Accordingly, Mother has
challenged only the trial court’s order granting in loco parentis standing to
Grandparents. Mother has not appealed the order that ultimately awarded
(Footnote Continued Next Page)


                                           -5-
J-S75015-17


that Grandparents stood in loco parentis to Child and that, absent such

designation, Grandparents cannot establish the statutory grounds for

standing to pursue custody of Child. For the following reasons, we disagree.

      We review the trial court’s determination of standing de novo, and our

scope of review is plenary.         K.W. v. S.L., 157 A.3d 498, 504 (Pa. Super.

2017). The relevant portion of the Child Custody Law, 23 Pa.C.S. §§ 5321

et seq., provides as follows:

      The following individuals may file an action under this chapter for
      any form of physical custody or legal custody:

      (1) A parent of the child.

      (2) A person who stands in loco parentis to the child.

      (3) A grandparent of the child who is not in loco parentis to the
      child:

          (i) whose relationship with the child began either with the
          consent of a parent of the child or under a court order;

          (ii) who assumes or is willing to assume responsibility for
          the child; and
                       _______________________
(Footnote Continued)

shared legal and physical custody of Child to Mother and Grandparents, and
therefore, any issue concerning custody is waived. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (citations
omitted) (“We will not ordinarily consider any issue if it has not been set
forth in or suggested by an appellate brief’s statement of questions involved,
and any issue not raised in a statement of matters complained of on appeal
is deemed waived.”); In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011),
appeal denied, 24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884,
897 (Pa. Super. 2010)) (“‘[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”’).



                                            -6-
J-S75015-17


         (iii) when one of the following conditions is met:

            (A) the child has been determined to be a dependent
            child under 42 Pa.C.S. Ch. 63 (relating to juvenile
            matters);

            (B) the child is substantially at risk due to parental
            abuse, neglect, drug or alcohol abuse or incapacity;
            or

            (C) the child has, for a period of at least 12
            consecutive months, resided with the grandparent,
            excluding brief temporary absences of the child from
            the home, and is removed from the home by the
            parents, in which case the action must be filed within
            six months after the removal of the child from the
            home.

23 Pa.C.S. § 5324.

      The term in loco parentis literally means “in the place of a parent.”

K.W., 157 A.3d at 504-505 (citation omitted). There are two components to

in loco parentis standing: (1) “the assumption of parental status[;] and [(2)]

“the discharge of parental duties.” Id. at 505. Specifically, we note that “in

loco parentis status cannot be achieved without the consent and knowledge

of, and in disregard of, the wishes of a parent.”     E.W. v. T.S., 916 A.2d

1197, 1205 (Pa. 2007).

      Mother argues that Grandparents’ relationship with Child did not

amount to in loco parentis standing.     The crux of this contention is that,

although Child resided with Grandparents since shortly after Child’s birth,

Mother had “expressed criticism that the Child was spending too much time

with Intervenors,” and thus, Mother had not consented to Grandparents


                                     -7-
J-S75015-17


assuming the role of parent.      Mother’s Brief at 28.   In support, Mother

argues that the instant matter is indistinguishable from D.G. v. D.B., 91

A.3d 706 (Pa. Super. 2014), in which this Court denied the grandmother in

loco parentis standing.   Id. at 712.   In denying in loco parentis standing,

this Court held:

      [The g]randmother has played a large role in [the child’s] life,
      providing occasional shelter, meals, laundry, and transportation
      to and from medical appointments. As of the custody hearings,
      however, [the m]other and [the child] had not lived at [the
      g]randmother’s residence for four years. Nothing in the record
      indicates that the parties ever intended for [the m]other and
      [the child] to reside permanently with [the g]randmother. In
      fact, [the m]other and [the child] stopped living with [the
      g]randmother in 2009 after [the g]randmother petitioned for
      welfare assistance for [the m]other in an attempt to get [the
      m]other and [the child] out on their own. [The g]randmother’s
      effort to assist [the m]other and [the child] in leaving her home
      are strongly inconsistent with an assumption of full parental
      responsibility. . . . In summary, [the g]randmother’s efforts on
      behalf of [the child] are substantial and commendable, but they
      are not consistent with an intent to assume all of the rights and
      responsibilities of parenthood.

Id. at 711.

      The instant case is readily distinguishable, and Mother’s claims are not

persuasive.   The record reveals that Grandparents were significantly more

than glorified babysitters.   Rather, Grandparents attended to Child’s daily

physical, emotional, and financial needs, and they assumed an enduring role

that was more significant than a frequent caretaker. N.T., 1/3/17, at 42-43;

N.T., 4/20/17, a 63-64. Compare Argenio v. Fenton, 703 A.2d 1042 (Pa

Super. 2017) (where this Court denied in loco parentis status to a


                                     -8-
J-S75015-17


grandparent who merely provided daily childcare).       In the case at bar,

although the parties gave conflicting versions of what role Grandparents

played in Child’s life, the trial court resolved questions of credibility in

Grandparents’ favor. N.T., 1/3/17, at 44. As the record supports the trial

court’s finding that Grandparents assumed the role of co-parent, Mother’s

claim fails.

      Moreover, one of the primary considerations in determining in loco

parentis status is the effect of the third-party relationship upon the child’s

best interest. As our Supreme Court explained,

      While it is presumed that a child’s best interest is served by
      maintaining the family’s privacy and autonomy, that
      presumption must give way where the child has established
      strong psychological bonds with a person who, although not a
      biological parent, has lived with the child and provided care,
      nurture, and affection, assuming in the child’s eye a stature like
      that of a parent. Where such a relationship is shown, our courts
      recognize that the child’s best interest requires that the third
      party be granted standing so as to have the opportunity to
      litigate fully the issue of whether that relationship should be
      maintained even over a natural parent’s objection.

T.B. v. L.R.M., 786 A.2d 913, 917 (Pa. 2001).

      Instantly, Grandparents have shared with Mother the parenting

responsibility for the entirety of Child’s life.     Moreover, Mother and

Grandparents testified that they shared parenting responsibilities.        N.T.,

4/20/17, at 63-66, 132-135, 145. Furthermore, as it relates to day-to-day

child rearing, the certified record confirms that Grandparents fed, bathed,

and entertained Child daily, attended parent-teacher conferences, and


                                    -9-
J-S75015-17


transported Child to medical appointments and school.       N.T., 4/20/17, at

135-37, 154.      Grandparents also assisted Child financially, and they

consistently have been a stabilizing force in the child’s life and ensured her

safety. Id.

      Although Mother also asserts that Grandparents were precluded from

assuming in loco parentis status because it was in contravention of her

wishes, we likewise conclude that no relief is due.    Stated plainly, Mother

failed to oppose Grandparents’ assumption of parental duties. Instead, she

allowed Grandparents to share in the parental responsibilities. Mother not

only declined to protest Grandparents’ emergent role, she did not attempt to

intercede in Grandparents’ assumption of parental duties. Through her own

inaction, Mother acquiesced to the development of the in loco parentis

relationship between Grandparents and Child.          As the certified record

confirms that Grandparents shouldered at least a shared role of providing

day-to-day care of Child with Mother’s implicit approval, it belies the

inference that Grandparents assumed parental status in defiance of Mother’s

wishes. See M.J.S. v. B.B., 172 A.3d 651, 657 (Pa. Super. 2017) (stating

that a parent, through inaction, may acquiesce to the development of an in

loco parentis relationship). Here, by failing to act while Grandparents raised

her daughter, Mother acted in a manner consistent with her consent to their

in loco parentis status.




                                    - 10 -
J-S75015-17


     Accordingly, we discern no error of law or abuse of discretion in the

trial court’s January 4, 2017 order granting Grandparents standing in loco

parentis pursuant to Section 5324(2).      Therefore, we affirm the May 26,

2017 order that made final the January 4, 2017 order.

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2018




                                  - 11 -